Citation Nr: 1736783	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to January 29, 2015.

2.  Entitlement to an evaluation for arteriosclerotic heart disease with sinus rhythm, status post myocardial infarction and angioplasty in excess of 10 percent disabling from August 26, 2005 to April 4, 2008 and in excess of 30 percent from April 4, 2008 to January 29, 2015.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1968 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) from July 2011 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In March 2017 the Veteran, through his attorney, submitted a written statement withdrawing his appeal concerning the issue of entitlement to TDIU prior to January 29, 2015.

2.  In March 2017 the Veteran, through his attorney, submitted a written statement withdrawing his appeal concerning the issue of entitlement to a rating in excess of 10 percent disabling from August 26, 2005 to April 4, 2008 and in excess of 30 percent disabling from April 4, 2008 to January 29, 2015 for arteriosclerotic heart disease with sinus rhythm.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to TDIU prior to January 29, 2015.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to an increased evaluation for arteriosclerotic heart disease.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal through his attorney and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

A TDIU prior to January 29, 2015 is dismissed.

An evaluation for arteriosclerotic heart disease with sinus rhythm, status post myocardial infarction and angioplasty in excess of 10 percent disabling from August 26, 2005 to April 4, 2008 and in excess of 30 percent from April 4, 2008 to January 29, 2015 is dismissed.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


